107ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are allowed.  Non-elected claims 10-13 are rejoined.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggests a procedure for repairing a polymer matrix composite component, the procedure comprising: providing a polymer matrix composite component having a site prepared for repair by removal of damaged or defective material; locating an uncured, polymer matrix composite repair patch at the site to rebuild the component thereat; and curing the polymer matrix of the repair patch by heating the patch using eddy currents induced by one or more alternating current coils, including a process of determining a desired maximum temperature of the patch and a desired penetration depth of the electromagnetic field produced by the one or more alternating current coils, and using the desired maximum temperature and the desired penetration depth to determine corresponding values of amp-turns and frequency which are then applied to the, or each, coil in the curing process; wherein the repair patch is without metallic additives, such that the repaired polymer matrix composite after the curing step is also without metallic additives in the vicinity of the repair patch as claimed in claim 1.
Also, none of prior art of the record discloses, teaches, and/or suggests a method of determining values for amp-turns and frequency of an alternating current to be applied to an 
Further, none of prior art of the record discloses, teaches, and/or suggests a non-transitory computer-readable medium encoded with one or more look-up table constructed by the method in which estimated values for the amp-turns and frequency of the alternating current whose predicted penetration depth and the predicted maximum temperature match the desired maximum temperature of the patch and a desired penetration depth of the electromagnetic field are stored in a look-up table as a key-value pair as claimed in claim 13.


However, it fails to disclose as claimed inducting heating curing process using the desired maximum temperature of the patch and a desired penetration depth of the electromagnetic field to determine corresponding values of amp-turns and frequency which are applied to the coil wherein the repair patch is without metallic additives (as claimed in claim 1).
Also, it fails to disclose as the method of determining values for amp-turns and frequency of an alternating current to be applied to an alternating coil used for induction heating of a polymer matrix composite repair patch as claimed in claim 10.
Further it fails to disclose a non-transitory computer-readable medium encoded with one or more look-up table constructed by the method in which estimated values for the amp-turns and frequency of the alternating current whose predicted penetration depth and the predicted maximum temperature match the desired maximum temperature of the patch and a desired penetration depth of the electromagnetic field are stored in a look-up table as a key-value pair as claimed in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
12/13/2021